18-23538-rdd          Doc 5330      Filed 10/04/19 Entered 10/04/19 17:49:03                     Main Document
                                                  Pg 1 of 2
                                            Hearing Date and Time: October 7, 2019 at 1:00 p.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                              1
                   Debtors.                                      :      (Jointly Administered)
 ----------------------------------------------------------------x


             NOTICE OF CONTINUATION OF HEARING ON CONFIRMATION
            OF MODIFIED SECOND AMENDED JOINT CHAPTER 11 PLAN OF
           SEARS HOLDINGS CORPORATION AND ITS AFFILIATED DEBTORS


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.) (3626);
 SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
 Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
 KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
 Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Rover Brands
 Business Unit, LLC (f/k/a Sears Brands Business Unit Corporation) (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
 (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None);
 BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC
 (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of the
 Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97219168\1\73217.0004
18-23538-rdd    Doc 5330     Filed 10/04/19 Entered 10/04/19 17:49:03      Main Document
                                           Pg 2 of 2


               PLEASE TAKE NOTICE that the hearing to consider confirmation of the

 Modified Second Amended Joint Chapter 11 Plan of Sears Holdings Corporation and Its

 Affiliated Debtors [ECF No. 5293], which began on October 3, 2019 at 10:00 a.m. (Eastern

 Time), has been continued to Monday, October 7, 2019 at 1:00 p.m. (Eastern Time).


 Dated: October 4, 2019
        New York, New York
                                      /s/ Sunny Singh
                                      WEIL, GOTSHAL & MANGES LLP
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007
                                      Ray C. Schrock, P.C.
                                      Jacqueline Marcus
                                      Garrett A. Fail
                                      Sunny Singh

                                      Attorneys for Debtors and
                                      Debtors in Possession




                                             2
